[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE:  DEFENDANT'S MOTION FOR ORDER RE:  ADMISSIONS OF PLAINTIFF:  ROBERT D. SCINTO
The Court examined the requested admissions and after consideration of the answers given in response to the Court's inquiry, it appears clear that counsel for the plaintiff in this action is not bound by the answers given under oath at a deposition by Attorney Silva.
It is reasonable to conclude that plaintiff's counsel would not have the basis to know whether or not Mr. Silva's responses were truthful, accurate or correct.
And since the rules of practice allow for the alternate response, the Court finds that the plaintiff's counsel reasonably takes advantage of that election.
Accordingly, the court does not require the plaintiffs to modify their responses in any respect.
FORD, JUDGE CT Page 10491